UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1346


SEAN V. TERRY,

                    Plaintiff - Appellant,

             v.

SWIFT TRANSPORTATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:16-cv-00256-NCT-LPA)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean V. Terry, Appellant Pro Se. Alexander L. Maultsby, Kip D. Nelson, FOX
ROTHSCHILD LLP, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean V. Terry appeals the district court’s orders granting summary judgment to

the defendant on his defamation claim and dismissing his remaining claims. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Under a liberal construction of his informal brief, Terry challenges the district court’s

ruling that his defamation claim was time-barred. We have reviewed this claim and find

no reversible error, so we affirm the denial of relief on the defamation claim for the

reasons stated by the district court. Terry v. Swift Transp., No. 1:16-cv-00256-NCT-LPA

(M.D.N.C. Mar. 6, 2019).

       Turning to the remaining claims, we conclude that Terry’s informal brief does not

challenge the bases for the district court’s dispositive rulings. Therefore, Terry has

forfeited appellate review of those claims. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Finally, “[i]ssues raised

for the first time on appeal are generally not considered absent exceptional

circumstances.”   Williams v. Prof’l Transp. Inc., 294 F.3d 607, 614 (4th Cir. 2002).

Accordingly, we affirm the district court’s dismissal of these claims. We deny Terry’s

request for a district court transcript and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED



                                             2